20-2174
Jones v. Cuomo

                             In the
                 United States Court of Appeals
                      FOR THE SECOND CIRCUIT



                             AUGUST TERM 2020
                               No. 20-2174

                               DANIEL JONES,
                              Plaintiff-Appellant,

                                       v.

    ANDREW M. CUOMO, NEW YORK STATE GOVERNOR, BRIAN S.
  FISCHER, COMMISSIONER OF DEPARTMENT OF CORRECTIONS AND
   COMMUNITY SUPERVISION, SANDY HAMLIN, ADMINISTRATIVE
   ASSISTANT, DONNA HALL, ACTING ASSOCIATE COMMISSIONER,
OFFICE OF MENTAL HEALTH, COURTNEY BUTLER, LICENSED CLINICAL
 SOCIAL WORKER, OFFICE OF MENTAL HEALTH, KATRINA COLISTRA,
DOCTOR OF PSYCHOLOGY, NAOMI HARRINGTON, DIRECTOR, OFFICE
OF MENTAL HEALTH, MELINDA BUCKEY, OFFICE OF MENTAL HEALTH,
                    Defendants-Appellees. *



                     On Motion for Restoration of Fees



                       SUBMITTED: FEBRUARY 10, 2021
                          DECIDED: JUNE 22, 2021




*   The Clerk of Court is directed to amend the caption as set forth above.
Before:       PARKER, LOHIER, and MENASHI, Circuit Judges. †

       Daniel Jones appeals from an order entered on June 15, 2020,
by the U.S. District Court for the Western District of New York
(Skretny, J.). Jones is civilly confined pursuant to Article 10 of New
York’s Mental Hygiene Law. Jones brought claims under 42 U.S.C.
§ 1983 challenging the constitutionality of aspects of his Article 10
proceedings. The district court dismissed Jones’s complaint because
he filed his claims after the expiration of the applicable three-year
statute of limitations.

       In the proceedings below, the district court granted Jones in
forma pauperis (“IFP”) status. During the pendency of his appeal, our
court has deducted court fees from Jones’s institutional account at the
Central New York Psychiatric Center pursuant to the filing fee
requirement of the Prison Litigation Reform Act (“PLRA”) that
applies to a “prisoner” proceeding IFP. 28 U.S.C. § 1915(b). Jones now
moves for restoration of those fees. As a civil detainee who completed
his criminal sentence, Jones was no longer a “prisoner” within the
meaning of the PLRA when he filed his lawsuit and therefore is not
subject to the PLRA’s fee provisions. Accordingly, we GRANT
Jones’s motion for restoration of fees.


† Judge Parker and Judge Lohier concur fully in the court’s opinion but note
that motions are ordinarily not resolved by precedential opinion,
particularly when motions involve pro se litigants. They join this opinion
because (1) motions such as the one at issue will, as a practical matter, rarely
if ever be filed by litigants who have the benefit of counsel, (2) the question
presented is likely to recur, and (3) the motion here is resolved in the pro se
litigant’s favor. In those very limited circumstances, Judge Parker and
Judge Lohier agree that a pro se motion may appropriately be resolved by
precedential opinion.

                                       2
             Daniel Jones, pro se, Marcy, New York.



MENASHI, Circuit Judge:

      Daniel Jones appeals from an order entered on June 15, 2020,
by the U.S. District Court for the Western District of New York
(Skretny, J.). Jones is civilly confined pursuant to Article 10 of New
York’s Mental Hygiene Law. Jones brought claims under 42 U.S.C.
§ 1983 challenging the constitutionality of aspects of his Article 10
proceedings. The district court dismissed Jones’s complaint because
he filed his claims after the expiration of the applicable three-year
statute of limitations.

      In the proceedings below, the district court granted Jones in
forma pauperis (“IFP”) status. During the pendency of his appeal, our
court has deducted court fees from Jones’s institutional account at the
Central New York Psychiatric Center pursuant to the filing fee
requirement of the Prison Litigation Reform Act (“PLRA”) that
applies to a “prisoner” proceeding IFP. 28 U.S.C. § 1915(b). Jones now
moves for restoration of those fees. As a civil detainee who completed
his criminal sentence, Jones was no longer a “prisoner” within the
meaning of the PLRA when he filed his lawsuit and therefore is not
subject to the PLRA’s fee provisions. We accordingly grant his motion
for restoration of fees.




                                  3
                            BACKGROUND

                                      I

      Convicted of sexual abuse and attempted rape, Daniel Jones
was incarcerated in a New York state prison from 1992 to 2012. Days
before his scheduled release on March 9, 2012, the New York State
Attorney General petitioned for Jones’s civil confinement under
Article 10 of New York’s Mental Hygiene Law (“MHL”). Jones has
since been confined pursuant to that petition.

      The MHL provides that the New York State Office of Mental
Health shall designate a case review team to screen sex offenders who
are approaching the end of their terms of imprisonment to determine
whether an offender “requir[es] civil management.” N.Y. Mental
Hyg. Law § 10.05. A sex offender requires civil management if he or
she “suffers from a mental abnormality,” defined as a “condition,
disease or disorder … that predisposes him or her to the commission
of conduct constituting a sex offense and that results in that person
having serious difficulty in controlling such conduct.” Id. § 10.03. If
the case review team makes that determination, the New York State
Attorney General may file “a sex offender civil management petition
in the supreme court or county court of the county where the
respondent is located.” Id. § 10.06(a). If a jury (or the court if a jury
trial is waived) finds that the sex offender suffers from a “mental
abnormality,” the court must then decide whether the “mental
abnormality involve[s] such a strong predisposition to commit sex
offenses, and such an inability to control behavior, that the [sex
offender] is likely to be a danger to others and to commit sex offenses
if not confined to a secure treatment facility.” Id. § 10.07(f). If the court
answers this question in the affirmative, the sex offender is


                                     4
“committed to a secure treatment facility for care, treatment, and
control until such time as he or she no longer requires confinement.”
Id. If the “mental abnormality” falls below this standard, the sex
offender must instead adhere to “a regimen of strict and intensive
supervision and treatment.” Id.

                                  II

      In 2016, Jones brought suit under 42 U.S.C. § 1983, challenging
the constitutionality of aspects of his commitment proceedings and
his confinement itself. After granting Jones IFP status, the district
court dismissed his claims against the state and assistant attorneys
general, concluding that Jones failed to allege their personal
involvement and that, in any event, those defendants were entitled to
immunity from suit. The district court then granted the remaining
defendants’ motion to dismiss under Rule 12(b)(6) on the ground that
Jones’s claims were time-barred. Jones filed a timely appeal.

      When Jones filed his appeal, our court instructed him to submit
a Prisoner Authorization Form so that, pursuant to the PLRA, the
filing fee and other court costs could be deducted from his
institutional patient account at Central New York Psychiatric Center
(“CNYPC”). Failure do to so, the court said, would result in the
dismissal of his appeal. In response, Jones submitted multiple letters
arguing that he was not a “prisoner” under the PLRA and that the
PLRA’s fee deduction provisions therefore did not apply to him.
Nevertheless, he completed and returned the requested Prisoner
Authorization Form. Jones now moves for restoration of the fees
deducted from his institutional patient account.




                                  5
                               DISCUSSION

       We grant Jones’s motion for restoration of fees. Jones was not a
“prisoner” under the PLRA when he filed this lawsuit and should not
have been required to pay a filing fee on appeal.

       The PLRA provides that a “prisoner” with IFP status who
brings a lawsuit or files an appeal must still pay a filing fee, which is
to be deducted in installments from the prisoner’s account. 28 U.S.C.
§ 1915(b). The PLRA defines a “prisoner” as “any person incarcerated
or detained in any facility who is accused of, convicted of, sentenced
for, or adjudicated delinquent for, violations of criminal law or the
terms and conditions of parole, probation, pretrial release, or
diversionary program.” Id. § 1915(h). “Read broadly, this language
could arguably be interpreted to include” all individuals “who are
currently detained and who have in the past been accused of,
convicted of, or sentenced for a criminal offense.” Page v. Torrey, 201
F.3d 1136, 1139 (9th Cir. 2000) (emphasis omitted). As we have
previously indicated, however, “[t]he natural reading of the text of
the PLRA is that, to fall within the definition of ‘prisoner,’ the
individual in question must be currently detained as a result of an
accusation, conviction, or sentence for a criminal offense.” Gibson v.
City Municipality of New York, 692 F.3d 198, 202 (2d Cir. 2012) (internal
quotation marks and alteration omitted) (quoting Page, 201 F.3d at
1139). 1 In other words, “§ 1915(h) differentiates between ‘criminal’


1 See also Michau v. Charleston Cnty., 434 F.3d 725, 727 (4th Cir. 2006)
(holding that a detainee is not a “prisoner” under the PLRA because his
“detention ... is not the result of a violation of criminal law, or of the terms
of parole, probation, or a pretrial diversionary program”); Merryfield v.
Jordan, 584 F.3d 923, 927 (10th Cir. 2009) (holding that a detainee is not a


                                       6
detainees—i.e., individuals detained pursuant to an accusation or
conviction of a violation of a criminal statute, or relatedly a violation
of parole or probation—and other detainees.” Jackson v. Johnson, 475
F.3d 261, 267 (5th Cir. 2007) (emphasis added).

       “[T]he relevant time at which a person must be ‘a prisoner’
within the meaning of the PLRA in order for the Act’s restrictions to
apply is ‘the moment the plaintiff files his complaint.’” Gibson, 692
F.3d at 201 (quoting Harris v. City of New York, 607 F.3d 18, 21-22 (2d
Cir. 2010)). When Jones filed this lawsuit, he was not detained
pursuant to his earlier crimes but pursuant to a determination that he
poses a danger to the public. While Jones’s convictions for sex
offenses serve as a prerequisite for that determination, that
determination is—and by law must be—predicated on the additional
conclusion that he “suffers from a mental abnormality” that renders
him dangerous and in need of “care, treatment, and control.” N.Y.
Mental Hyg. Law § 10.07. Thus, Jones was not a “prisoner” under the
PLRA when he filed this lawsuit. In so concluding, we join other
circuits that have held that an individual detained pursuant to a civil
sex offender confinement statute is not a “prisoner” under the PLRA.
See Michau, 434 F.3d at 727; Merryfield, 584 F.3d at 927; Page, 201 F.3d
at 1140; Troville v. Venz, 303 F.3d 1256, 1260 (11th Cir. 2002). We
therefore grant Jones’s motion and direct the Clerk of Court to refund




“prisoner” under PLRA because “his civil commitment and detention are
not the result of a ‘violation of criminal law or the terms and conditions of
parole, probation, pretrial release, or diversionary program’”) (alteration
omitted).

                                     7
Jones’s patient account at CNYPC with the full amount of funds that
our court has withdrawn and to cease further collections. 2

                                     ***

       Because Jones was not a “prisoner” under the PLRA when he
filed his lawsuit, we GRANT his motion for restoration of fees
deducted from his patient account and direct the Clerk of Court to
refund those fees and to cease further collections.




2 In Goins v. Decaro, we stated that a “prisoner” seeking to recoup funds
already collected under the PLRA “encounters the barrier of sovereign
immunity, since the debited funds have become the property of the United
States.” 241 F.3d 260, 261 (2d Cir. 2001). Unlike Jones, the appellant in Goins
was a “prisoner” under the PLRA, which authorized the fee deductions he
sought to reverse. The fees that Jones seeks to recoup, by contrast, were
wrongly taken from his patient account. Whatever role sovereign immunity
plays in preventing a prisoner from compelling a court to refund fee
deductions authorized by statute, it does not prevent us from deciding to
return funds that were erroneously deducted. We have previously
refunded parties’ accounts when PLRA fees were improperly deducted
from habeas petitioners seeking to overturn criminal convictions, to whom
the PLRA does not apply, Jones v. Smith, 720 F.3d 142, 145 (2d Cir. 2013). See,
e.g., Motion Order, Northup v. Hudson, No. 13-2687 (2d Cir. Nov. 24, 2014),
ECF No. 65. Other circuits have also refunded the accounts of detainees
from whom PLRA fees were improperly deducted. See Fetzer v. Sec’y, Fla.
Dep’t of Children & Families, No. 20-11139, 2020 WL 5625172, at *1 (11th Cir.
Aug. 13, 2020); Davis v. Fuselier, No. 00-30554, 2001 WL 360709, at *1 (5th
Cir. Mar 15. 2001).

                                      8